Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “determining, by the one or more computers, one or more interactions to be tested for the resource, the one or more interactions being determined based on user input or records of prior user interactions” in combination with “generating, by the one or more computers, a performance test for the server system, the performance test comprising a series of operations for the server system to perform including (i) providing the resource and (ii) responding to the one or more interactions with the resource”, “performing one or more performance testing cycles that each include: causing the server system to perform the series of operations of the performance test; and evaluating one or more performance measures that characterize the performance of the series of operations by the server system”, and “based on the evaluation of the one or more performance measures, providing a notification regarding the operation of the server system”, as outlined in independent claims 1 and 15.
Prior art was not found that explicitly teaches or fairly suggests “determining, by the one or more computers, one or more interactions to be tested for the resource, the one or more interactions being determined based on user input or records of prior user interactions” in combination with “generating, by the one or more computers, a performance test for the server system, the performance test comprising a series of operations for the server system to perform including (i) providing the resource and (ii) responding to the one or more interactions with the resource”, “performing one or more performance testing cycles that each include: causing the server system to perform the series of operations of the performance test; and evaluating one or more performance measures that characterize the performance of the series of operations by the server system”, and “based on the evaluation of the one or more performance measures, adjusting one or more configuration settings of the server system”, as outlined in independent claims 20 and 22.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113